 



Exhibit 10.15
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
     AMENDED AND RESTATED EMPLOYMENT AGREEMENT dated as of January 1, 2004
between Global Employment Solutions, Inc., a Colorado corporation (the
“Company”), and Howard Brill (“Employee”).
     Employee and the Company are party to an Employment Agreement dated as of
January 1, 2001 (the “Original Agreement”). The parties desire to amend and
restate the Original Agreement. This Agreement provides for the continued
employment of Employee as President and Chief Executive Officer of the Company
upon the terms and subject to the conditions set forth herein.
     NOW, THEREFORE, in consideration of the mutual undertakings contained
herein, the parties agree as follows:
ARTICLE 1. EMPLOYMENT
          1.1 Employment. The Company agrees to continue to employ Employee, and
Employee hereby accepts continued employment with the Company, upon the terms
and conditions set forth in this Agreement for the period beginning on
January 1, 2004 (the “Effective Date”) and ending as provided in Section 1.4
(the “Employment Period”).
          1.2 Position and Duties.
               (a) During the Employment Period, Employee shall serve as
President and Chief Executive Officer of the Company. Employee shall report
directly to the Board.
               (b) Employee shall be responsible for the operation and
performance of the Company and will have the responsibilities and carry out the
customary functions of a President and Chief Executive Officer.
               (c) Employee shall devote his best efforts and his full business
time and attention (except for reasonable amounts of time devoted to civic and
charitable causes, permitted vacation periods and reasonable periods of illness
or other incapacity) to the business and affairs of the Company and its
Subsidiaries. Employee shall perform his duties and responsibilities to the best
of his abilities in a diligent, trustworthy, businesslike and efficient manner.
          1.3 Salary, Bonus, Options and Benefits.
               (a) During the Employment Period, Employee’s base salary (the
“Base Salary”) shall be $300,000 per annum which salary shall be payable in
regular installments in accordance with the Company’s general payroll practices.
In addition, the compensation committee of the Board shall annually review
Employee’s Base Salary and bonus; provided, however, the compensation committee
shall not reduce the Base Salary or bonus.

 



--------------------------------------------------------------------------------



 



               (b) During the Employment Period, Employee shall be entitled to
participate in all of the Company’s employee benefit programs for which
similarly situated employees of the Company and its Subsidiaries are generally
eligible. In addition, Executive shall be entitled to a monthly car allowance of
$950, and an annual discretionary expense account of $5,000. Options previously
granted to Employee shall continue to vest in accordance with their terms.
Employee shall be entitled to 4 weeks paid vacation per year; provided that only
1 week of any unused vacation may be carried forward to the next succeeding
year.
               (c) At the end of each fiscal year during the Employment Period,
Employee shall be eligible to receive a bonus (the “EBITDA Bonus”), based on the
Company’s achieving the specific annual EBITDA target (the “EBITDA Target”)
established annually by the Board. For 2004, the EBITDA Bonus shall be paid as
follows:

          EBITDA TARGET   Bonus Payable  
$7,000,000 but less than $7,700,000
  $ 90,000  
$7,700,000
  $ 150,000  
More than $7,700,000
  $ 150,000 plus 5% of the amount of the excess over $7,700,000

For fiscal years after 2004, the EBITDA Target and Bonus Payable will be
established by the Board at the time the annual budget is approved.
               Promptly after the Company’s receipt of an annual audit (the
“Audit”) generated by the Company’s accountants, but in no case later than
120 days after the Company’s fiscal year-end, the Company shall notify Employee
of the EBITDA Bonus earned in the preceding fiscal year. Employee must be
employed with the Company or its subsidiaries as of the end of each fiscal year
to be eligible for the EBITDA Bonus. For purposes of this Section 1.3(c), EBITDA
shall mean the Company’s consolidated net income, plus interest, taxes,
depreciation and amortization deducted in determining net income, excluding any
charges for write-downs of worker’s compensation reserves for years prior to
2004..
               (d) The Company shall reimburse Employee for all reasonable
out-of-pocket expenses incurred by him in the course of performing his duties
under this Agreement upon completion of an expense report in accordance with the
Company’s and its Subsidiaries’ reimbursement, reporting and documentation
policies in effect from time to time with respect to travel, entertainment and
other business expenses.
     1.4 Term. (a) The Employment Period shall terminate on the earlier to occur
of (i) the date of Employee’s death or Disability (as determined by the Board),
(ii) the date determined by the Board for Cause, (iii) the date determined by
the Board without Cause, (iv) the date of voluntary resignation by Employee or
(v) the third anniversary of the Effective Date; provided, however, that upon
mutual written agreement between the Company and Employee, the Employment Period
can be extended for up to 2 additional 12 month periods.

2



--------------------------------------------------------------------------------



 



               (b) If the Employment Period is terminated without Cause,
Employee shall be entitled to continue to receive for one year (x) health
insurance benefits under the Company’s health insurance plan; provided, however,
that such benefits shall discontinue if Employee is otherwise employed, (y) an
amount equal to the Base Salary, payable in accordance with normal payroll
practices, and (z) an amount equal to the EBITDA Bonus paid for the previous
fiscal year, payable pro rata over the following one year period in accordance
with normal payroll practices; provided that if such termination occurs in
calendar 2004 the amount payable under this clause (z) shall be limited to 30%
of the EBITDA Bonus paid for 2003. For purposes of the preceding sentence,
Employee shall be deemed to have been terminated without Cause if he ceases to
be President and Chief Executive Officer of either the Company or an entity
which has operative control of the Company; provided, however, that termination
without Cause shall not be deemed to have occurred if Employee’s new employment
duties and title are consistent with those of Chief Executive Officer, President
or Chief Operating Officer of either the Company or an entity which has
operative control of the Company. If a Sale of the Company occurs and Employee
either (i) is terminated by the purchaser substantially simultaneously with the
Sale of the Company or (ii) voluntarily terminates his employment because the
purchaser offers employment on terms that are not substantially the same or more
favorable than the terms provided in this Agreement, Employee shall be entitled
to receive (x) following termination 18 months health insurance benefits under
the Company’s health insurance plan, provided, however, that such benefits shall
discontinue if Employee is otherwise employed, (y) an amount equal to the Base
Salary for one year, payable in accordance with normal payroll practices and
(z) an amount equal to the EBITDA Bonus paid for the previous fiscal year,
payable pro rata over the following one year period in accordance with normal
payroll practices. If a Sale of the Company occurs and Employee is offered
employment substantially on the same or more favorable terms as this Agreement,
no payments under this Agreement shall be owing to Employee other than for
accrued and unpaid Base Salary through the date of the Sale of the Company.
Employee hereby agrees that no severance compensation shall be payable in the
event Employee’s employment is terminated under Section 1.4(a)(i), (ii), (iv) or
(v) and Employee waives any claim for severance or other compensation. Any
amount payable under this Section 1.4(b) shall be payable in installments pro
rata in accordance with the Company’s normal payroll practices over the period
following the termination of the Employment Period in which such payments are to
be made. The payment of any severance compensation under this Section 1.4(b) is
conditioned upon Employee entering into the Company’s standard form release
agreement, a copy of which is attached hereto.
               (c) Except as expressly set forth in this Section 1,4, all
compensation and other benefits shall cease to accrue upon termination of the
Employment Period.
          1.5 Confidential Information. Employee acknowledges that the
information, observations and data obtained by him while employed by the Company
and its Subsidiaries concerning the business or affairs of the Company and its
Subsidiaries that are not generally available to the public other than as a
result of a breach of this Agreement by Employee (“Confidential Information”)
are the property of the Company and its Subsidiaries. Employee agrees that he
shall not disclose to any unauthorized person or use for his own account any
Confidential Information without the prior written consent of the Company
unless, and in such case only to the extent that, such matters become generally
known to and available for use by the public other man as

3



--------------------------------------------------------------------------------



 



a result of Employee’s acts or omissions to act. Notwithstanding the foregoing,
in the event Employee becomes legally compelled to disclose Confidential
Information pursuant to judicial or administrative subpoena or process or other
legal obligation, Employee may make such disclosure only to the extent required,
in the opinion of counsel for Employee, to comply with such subpoena, process or
other obligation. Employee shall, as promptly as possible and in any event prior
to the making of such disclosure, notify the Company of any such subpoena,
process or obligation and shall cooperate with the Company in seeking a
protective order or other means of protecting the confidentiality of the
Confidential Information.
          1.6 Inventions and Patents. Employee agrees that all copyrights,
works, inventions, innovations, improvements, developments, methods, designs,
analyses, drawings, reports, and all similar or related information which relate
to the actual or anticipated business, research and development or existing or
anticipated future products or services of the Company or its Subsidiaries and
which are conceived, developed or made by Employee while employed by the Company
(“Work Product”) belong to the Company. Employee will promptly disclose such
Work Product to the Board and perform all actions reasonably requested by the
Company (whether during or after the Employment Period) to establish and confirm
such ownership at the Company’s expense (including, without limitation,
assignments, consents, powers of attorney and other instruments).
          1.7 Non-Compete; Non-Solicitation.
               (a) Employee acknowledges that in the course of his employment
with the Company he will become familiar with the Company’s trade secrets and
with other confidential information concerning the Company and that his services
have been and will be of special, unique and extraordinary value to the Company.
Employee agrees that, in consideration of the payments made to Employee under
Sections 1.3 and 1.4, during the period of time in which Employee is receiving
compensation under either Section 1.3 or Section 1.4, and in the case of
voluntary termination by Employee or termination by the Company for Cause, the
one year period thereafter (the “Noncompete Period”), he shall not directly or
indirectly own, manage, control, participate in, consult with, render services
for, or in any manner engage in any enterprise that competes with any business
of the Company or its Subsidiaries conducted or proposed to be conducted on the
date of termination of the Employment Period within 100 miles of the location of
any then-existing office of the Company. Nothing herein shall prohibit Employee
from being a passive owner of not more than 5% of the stock of a publicly-held
corporation whose stock is traded on a national securities exchange or in the
over-the-counter market.
               (b) During the Noncompete Period, Employee shall not directly or
indirectly induce or attempt to induce any officer, employee or consultant of
the Company or any Subsidiary of the Company to leave the employ of the Company
or such Subsidiary, or in any way interfere with the relationship between the
Company or any such Subsidiary and any employee thereof.

4



--------------------------------------------------------------------------------



 



ARTICLE 2. DEFINITIONS
          As used in this Agreement, the following terms shall have the
definitions set forth below:

          “Board” means the Board of Directors of the Company.
          “Cause” means (i) a material breach of this Agreement by Employee
which, to the extent capable of cure, is not remedied within 30 days of the
written notice thereof, (ii) Employee’s willful and repeated failure to comply
with the lawful directives of the Board which, to the extent capable of cure, is
not remedied within 30 days of the written notice thereof, (iii) gross
negligence or willful misconduct by Employee in the performance of his duties
hereunder, or (iv) the commission by Employee of theft or embezzlement of
Company property or any other act (including but not limited to a felony or a
crime involving moral turpitude) that is injurious in any significant respect to
the property, operations, business or reputation of the Company or its
Subsidiaries, as determined in good faith by the Board.
          “Disability” means Employee’s inability to substantially perform his
normal duties hereunder for six months or more during any twelve-month period
determined in good faith by the Board.
          “Sale of the Company” means (i) the acquisition of a majority or more
of the outstanding voting securities of the Company by any person or “group” (as
that term is used in Regulation 13D under the Securities Exchange Act of 1934),
(ii) the sale of substantially all of the assets of the Company or (iii) the
merger of the Company into another entity by which the Company is not the
surviving entity; provided, however, that any transaction with the stockholders
of the Company as of the Effective Date and their respective affiliates or
Subsidiaries shall not be deemed a “Sale of the Company”.
          “Subsidiary” of an entity shall mean any corporation, limited
liability company, limited partnership or other business organization of which
the securities having a majority of the normal voting power in electing the
board of directors, board of managers, general partner or similar governing body
of such entity are, at the time of determination, owned by such entity directly
or indirectly through one or more Subsidiaries.

5



--------------------------------------------------------------------------------



 



ARTICLE 3. GENERAL PROVISIONS
          3.1 Enforcement. If, at the time of enforcement of Sections 1.5, 1.6
or 1.7, a court holds that the restrictions Stated herein are unreasonable under
the circumstances then existing, the parties hereto agree that the maximum
period, scope or geographical area reasonable under such circumstances shall be
substituted for the stated period, scope or area. Because Employee’s services
are unique and because Employee has access to Confidential Information and Work
Product, the parties hereto agree that money damages would be an inadequate
remedy for any breach of this Agreement. In the event of a breach or threatened
breach of this Agreement, the Company, its Subsidiaries and their respective
successors or assigns may, in addition to other rights and remedies existing in
their favor, apply to any court of competent jurisdiction for specific
performance and/or injunctive or other relief in order to enforce, or prevent
any violation of, the provisions hereof (without posting a bond or other
security).
          3.2 Survival. Sections 1.6, 1.7 and 1.8 shall survive and continue in
full force and effect in accordance with their terms notwithstanding any
termination of the Employment Period.
          3.3 Notices. All notices or other communications to be given or
delivered under or by reason of the provisions of this Agreement will be in
writing and will be deemed to have been given when delivered personally, one
business day following when sent via a nationally recognized overnight courier,
or when sent, when sent via facsimile confirmed in writing to the recipient.
Such notices and Other communications will be sent to the addresses indicated
below:
To the Company:
Global Employment Solutions, Inc.
c/o KRG Capital Partners
1515 Arapahoe Street
Tower One, Suite 1500
Denver, CO 80202
Attention: Charles R. Gwirtsman
Fax: (303) 390-5015
with a copy to:
Brownstein Hyatt & Farber, P.C.
410 —17th Street 22nd Floor
Denver, CO 80202
Attention: Steven S. Siegel
Fax: (303) 223-1111
To Employee:
at the address set forth on the Company’s records

6



--------------------------------------------------------------------------------



 



or such other address of to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party.
          3.4 Severability. Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law, but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.
          3.5 Entire Agreement. This Agreement and those documents expressly
referred to herein embody the complete agreement and understanding among the
parties and supersede and preempt any prior understandings, agreements or
representations by or among the parties, written or oral, which may have related
to the subject matter hereof in any way.
          3.6 Amendments and Waivers. Any provision of this Agreement may be
amended or waived only with the prior written consent of the Company and
Employee.
          3.7 Governing Law. This Agreement shall be governed by and construed
in accordance with the domestic laws of the State of Colorado, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of Colorado or any other jurisdiction) that would cause the application of
the laws of any jurisdiction other than the State of Colorado
          3.8 Counterparts. This Agreement may be executed by the parties hereto
in separate counterparts, each of which when so executed and delivered shall be
an original, but all such counterparts shall together constitute one and the
same instrument.
          3.9 Headings. The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement or of any term or provision hereof.
          3.10 Original Agreement. This Agreement amends and restates in its
entirety the Original Agreement as of the Effective Date. On the Effective Date,
the Original Agreement shall automatically terminate and be of no further force
and effect.
* * * * *

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
set forth above.

                  GLOBAL EMPLOYMENT SOLUTIONS, INC.    
 
           
 
  By:   /s/ Charles R. Gwirtsman    
 
           
 
      Name: Charles R. Gwirtsman    
 
      Title:    EVP    

            EMPLOYEE
      /s/ Howard Brill       Howard Brill            

8